Citation Nr: 0807920	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from November 1942 to May 
1944.  He died in June 2005.  The appellant is his widow.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a November 2005 decision by the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned at a hearing 
at the RO.  A transcript of the proceeding is of record.  
This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c). 


FINDINGS OF FACT

1.  The veteran's Certificate of Death shows that he died on 
June [redacted], 2005, at age 84, of cerebrovascular accident (CVA) 
which had an approximate interval between onset and death of 
2 days, due to pugilistic dementia which had an approximate 
interval between onset and death of 16 years, due to boxing-
related head trauma which had an approximate interval between 
onset and death of 40 years.

2.  At the time of the veteran's death, he was service 
connected for the following disabilities: recurrent 
dislocations of the left shoulder with traumatic arthritis, 
rated 30 percent disabling; and ulnar nerve radiculopathy of 
the left upper extremity, rated 10 percent disabling.  The 
veteran's combined rating was 40 percent.

3.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the veteran's death, 
and did not have a material influence in accelerating death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107 (West & 
Supp. 2007); 38 C.F.R. §§ 3.312, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to the effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication notice in 
August 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

While the notification did not advise the appellant of the 
laws regarding the effective date for grant of service 
connection for cause of the veteran's death, the claim is 
denied and, accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
regarding the nature and etiology of the veteran's dementia, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.  A service-connected disorder is one that 
was incurred in or aggravated by active service; one for 
which there exists a rebuttable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309, 3.310(a).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3).  Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability, such as a shoulder or peripheral nerve 
disability, is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).

The veteran's service medical records from November 1942 to 
May 1944 show that he was hospitalized from March 18, 1943 to 
April 9, 1943, for acute cerebrospinal meningitis.  He was 
discharged as cured, and given a one-week furlough.  He 
subsequently complained of recurrent dislocations of the left 
shoulder while boxing.  He noted that he first dislocated his 
left shoulder while boxing in 1937.  The veteran was 
hospitalized for treatment of his shoulder from September 26, 
1943, to October 13, 1943, and from January 18, 1944, to May 
4, 1944, when he was found unfit for further military service 
due to his left shoulder disability.  

A June 1945 neuropsychiatric examination report found no 
organic disability of the central or peripheral nervous 
system.  The veteran stated that he never had any fits or 
convulsions but he complained of headaches.  A VA 
neuropsychiatric examination was conducted in January 1948.  
The veteran complained of cephalgia and syncope.  The veteran 
noted on orthopedic and neuropsychiatric examinations that he 
had been boxing since age 10; very active throughout his teen 
years as a boxer, winning the Golden Gloves Championships in 
1939 and 1940; did a prolonged tour as a professional boxer, 
boxing twice per week, and was the company boxer in service.  
He stated that he was never knocked out, was only knocked off 
his feet twice, but he admitted that he absorbed a great many 
substantial blows.  Skull X-rays and electroencephalogram 
(EEG) were negative.  The diagnosis was cephalgia and 
syncope, cause undetermined.  

During VA hospitalization in March 1994 for complaints of 
uncontrollable generalized shaking after falling and striking 
his head, a CT scan of the head showed no evidence of 
subdural hematoma but noted periventricular white matter 
disease probably secondary to ischemic etiology.

A December 2003 VA psychiatric note diagnosed dementia, 
likely mixed with elements of dementia pugilistica and 
Alzheimer's disease.  In January 2004, a VA psychiatrist 
diagnosed dementia, multi-infarct type versus dementia 
pugilistica, with paranoia and agitation, resolved.  In 
February 2004, that VA psychiatrist diagnosed dementia, 
multi-infarct.  

A VA examination was conducted in July 2004.  The physician 
stated that it was less likely than not that the veteran's 
dementia syndrome was a result of the veteran's inservice 
boxing.  The physician based this opinion on the veteran's 
mental status, the computer axial tomography of the brain 
noting periventricular white matter ischemic changes, and 
records of recent hospitalization.  In a February 2005 
addendum, the VA physician, after reviewing the claims 
folders, stated that the likely diagnosis remains vascular 
dementia because noticeable symptoms appeared more than 50 
years following the veteran's separation from service.  The 
physician stated that the veteran's inservice boxing was not 
likely a significant factor in the veteran's clinical 
condition.  

The veteran's Certificate of Death shows that he died on June 
[redacted], 2005, of CVA at age 84, 61 years after separation from 
service, which had an approximate interval between onset and 
death of 2 days, due to pugilistic dementia which had an 
approximate interval between onset and death of 16 years, due 
to boxing-related head trauma which had an approximate 
interval between onset and death of 40 years.  The private 
physician stated that the date of injury was approximately in 
the 1960's in a boxing ring.  The physician described the 
injury as "reported boxer with blunt head trauma and 
subsequent dementia.  US Army boxer-5d/wk x 18 mos."

At the time of the veteran's death, he was service connected 
for the following disabilities: recurrent dislocations of the 
left shoulder with traumatic arthritis, rated 30 percent 
disabling; and ulnar nerve radiculopathy of the left upper 
extremity, rated 10 percent disabling.  The veteran's 
combined rating was 40 percent.

The appellant essentially believes that repeated blows that 
the veteran sustained to his head when he boxed in service 5 
days per week for 18 months, and contracting meningitis in 
service, caused his CVA.  The appellant noted that, of the 19 
servicemen who contracted meningitis in the veteran's camp, 
the veteran was the only serviceman to survive the disease.  
The appellant also noted that the veteran engaged in very 
little boxing before service, at most for about 2 years.  The 
appellant stated that the veteran suffered from blackouts and 
seizures while in service.  Therefore, she maintains that 
most of the damage to his brain was done in service.  As a 
layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as a question regarding the 
etiology of the veteran's death.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the appellant.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may 
accept one medical opinion and reject others.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A 
medical opinion that is based on facts provided by the 
appellant that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the appellant that formed the basis for the 
opinion may be rejected; however, a medical opinion may not 
be disregarded solely on the rationale that the medical 
opinion was based on a history given by the appellant.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  A medical 
report is not credible when it relied on a appellant's 
statement which the Board finds not credible.  Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006).

The history given by the appellant that the veteran boxed 5 
times per week in service for 18 months and engaged in very 
few boxing matches before service is not credible, and 
therefore of no probative value.  The facts that contradict 
this statements were provided by the veteran in his post-
service VA examinations in 1945 and 1948, discussed above.  
The appellant married the veteran in 1952, she had no actual 
knowledge of the veteran's preservice or service boxing 
experience.  The statements made by the veteran in 1945 and 
1948, proximate to the time in question, are far more 
credible and probative that the appellant's statements so 
many years after the veteran's service.  In the 1948 
examination the veteran reported that he was appointed the 
company's boxing representative when he went to Camp 
Atterbury.  Service medical records show that he was 
hospitalized at Camp Grant in March and early April 1943 so 
he was not at Camp Atterbury until sometime after that 
hospitalization.  In addition, the veteran was hospitalized 
in service for almost 5 months after dislocating his shoulder 
in September 1943.  Therefore, he could not have boxed as 
many times an the appellant reports.  Moreover, he gave a 
history of extensive preservice boxing involvement.  In 1945, 
the veteran stated that he never had any fits or convulsions.  
Therefore, any medical opinion, such as the notations on the 
veteran's death certificate based on the inaccurate history 
given by the appellant are of no probative value.  

In weighing the evidence, the Board finds that the opinion of 
the VA examiner who conducted the July 2004 neurological 
examination, to be the most probative evidence as to the 
etiology of the veteran's CVA.  In contrast, the private 
physician and the VA psychiatrist who rendered the December 
2003 diagnosis did not review the veteran's entire medical 
records, particularly those from service and shortly 
thereafter.  The private physician merely wrote the statement 
on the veteran's death certificate, that the veteran 
sustained trauma due to boxing in the 1960's, without 
providing any basis for the statement.  The physician clearly 
based this inaccurate notation on the appellant's own report, 
which, as noted above, has been found not to be credible.  
The Board attaches more probative value to the VA 
neurological examination report, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


